                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA


SOUTHLAW, PC,
                        Plaintiff,                                      4:17-CV-3104
        vs.
CHRISTINE L. SWANSON, NANCY L.                           MEMORANDUM AND ORDER NUNC
BLACK, INTERNAL REVENUE SERVICE,                                 PRO TUNC
NEERPARK INC., and UNITED STATES OF
AMERICA,
                        Defendants.




       This case came before the Court for non-jury trial on November 5, 2019. Pursuant to the

Court’s Order (Filing 71), the trial was set to commence at 9:00 a.m. in the Special Proceedings

Courtroom of the Roman L. Hruska Federal Courthouse. The Court further ordered that any

party’s failure to attend the trial as scheduled would result in dismissal, with prejudice, of that

non-attending party’s claim to the remaining $731.17 at issue. Filing 71.

       The hearing commenced at 9:07 a.m. and Defendant Christine L. Swanson timely

appeared at the hearing with counsel, Thomas Monaghan. Defendant Nancy L. Black failed to

appear. As a result of Black’s failure to attend the trial and pursuant to the Court’s prior Order

(Filing 71), the Court entered an oral order dismissing with prejudice Black’s claim of priority to

the remaining $731.17 plus interest. In accordance with the Court’s oral order, the Court now

dismisses, with prejudice, defendant Black’s claim of priority and awards the remaining funds

with interest to defendant Swanson.

IT IS THEREFORE ORDERED:



                                                  1
1. Defendant Black’s claim of priority to the remaining $731.17 plus interest is dismissed

   with prejudice;

2. Defendant Swanson is entitled to priority as to the remaining funds;

3. The Clerk of Court shall prepare a check on the funds deposited in the Court Registry in

   the amount of $731.17 in principal plus any accrued interest, made payable to Christine

   L. Swanson;

4. Defendant Swanson is ordered to complete an Internal Revenue Service Form W-9 and

   submit it via e-mail to the Clerk of Court.

5. Upon receipt of such Form W-9, the Clerk of Court shall mail said funds to Christine L.

   Swanson, PO Box 172, Waukee, Iowa 50263.

6. The Court will enter a separate judgment.

   Dated this 6th day of November, 2019.


                                                 BY THE COURT:


                                                 ___________________________
                                                 Brian C. Buescher
                                                 United States District Judge




                                             2
